*928OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be reversed, with costs, and the case remitted to that court for consideration of issues not previously reached.
In this action to enforce two money judgments of English courts, the Appellate Division reversed the lower court’s order granting plaintiff summary judgment and dismissed the complaint. In the Appellate Division’s view, the English judgments, by virtue of their age, were not “final, conclusive and enforceable” under CPLR 5302 without a writ of execution upon leave from an English court. Without passing on the reasoning of the court below, we note that plaintiff has now obtained leave from the Queen’s Bench Division of England’s High Court of Justice to issue a writ of execution and, on plaintiff’s motion, the record in this court has been expanded to include documentation of that order. The Appellate Division, having held that CPLR 5302 was not satisfied because of the perceived lack of enforceability, did not reach defendants’ remaining arguments concerning other mandatory and discretionary grounds for denying recognition of the foreign judgments under CPLR 5304. In view of the addition to the record, we remit this case to the Appellate Division for its consideration of those remaining issues.
Chief Judge Wachtler and Judges Jasen, Meyer, Simons, Kaye and Alexander concur.
Order reversed, with costs, and case remitted to the Appellate Division, Second Department, for further proceedings in accordance with the memorandum herein.